Case 6:17-cv-00171-PGB-LRH Document 241 Filed 02/21/20 Page 1 of 3 PageID 12004




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION


                                             )
    MIDAMERICA C2L INCORPORATED, a           )
    Nevada corporation; and SECURE ENERGY, )
    INC., a Nevada corporation,              )
                                             )
                         Plaintiffs/Counter- )
                         Defendants,         )             Case No. 6:17-cv-171-Orl-40LRH
                                             )
    v.                                       )
                                             )
    SIEMENS ENERGY, INC., a Delaware         )
    corporation,                             )
                                             )
                         Defendant/Counter-  )
                         Plaintiff.


              AMENDED DEPOSITION DESIGNATIONS AND OBJECTIONS

           Pursuant to the Court’s January 24, 2020 Civil Pretrial Order [Dkt. No. 237], Siemens

    Energy, Inc. (“Siemens”) hereby submits Amended Deposition Designations and Objections

    for Siemens and MidAmerica C2L Incorporated (“C2L”), which are attached hereto as Exhibit

    A.

    Dated: February 21, 2020
                                           Respectfully submitted,



                                    By:    /s/ Jonah D. Mitchell
                                           Robert W. Thielhelm, Jr.
                                           Florida Bar No. 889679
                                           Baker & Hostetler LLP
                                           SunTrust Center, Suite 2300
                                           200 South Orange Avenue
                                           Orlando, FL 32801-3432
                                           Telephone: 407.649.4000
                                           Facsimile: 407.841.0168
                                           Email: rthielhelm@bakerlaw.com




                                               -1-
Case 6:17-cv-00171-PGB-LRH Document 241 Filed 02/21/20 Page 2 of 3 PageID 12005




                                    Scott D. Baker (admitted pro hac vice)
                                    Jonah Mitchell (admitted pro hac vice)
                                    Adaline J. Hilgard (admitted pro hac vice)
                                    Christopher J. Pulido (admitted pro hac vice)
                                    Reed Smith LLP
                                    101 Second Street, Suite 1800
                                    San Francisco, CA 94105-3659
                                    Telephone: 415.543.8700
                                    Facsimile: 415.391.8269
                                    Email: sbaker@reedsmith.com
                                    Email: jmitchell@reedsmith.com
                                    Email: ahilgard@reedsmith.com
                                    Email: cpulido@reedsmith.com

                                    Counsel for Siemens Energy, Inc.




                                          -2-
Case 6:17-cv-00171-PGB-LRH Document 241 Filed 02/21/20 Page 3 of 3 PageID 12006




                                CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on February 21, 2020 a true and correct copy of the
    foregoing was submitted to the Clerk of Court using the CM/ECF system, which will send a
    notice of electronic filing to the following listed counsel:

    Robert L. Devereux
    Jeffrey R. Schmitt
    Danna McKitrick, P.C.
    7701 Forsyth Blvd., Suite 800
    St Louis, MO 63105
    Telephone: (314) 726-1000
    Fax: (314) 725-6592
    Email: rdevereux@dmfirm.com
    Email: jschmitt@dmfirm.com

    Walter A. Ketcham , Jr.
    Grower, Ketcham, Eide, Telan & Meltz, PA
    901 N Lake Destiny Rd., Suite 450
    PO Box 538065
    Orlando, FL 32853-8065
    Telephone: (407) 423-9545
    Fax: (407) 425-7104
    Email: enotice@growerketcham.com



           DATED: February 21, 2020.


                                                  /s/ Jonah D. Mitchell
                                                  Jonah D. Mitchell




                                               -3-
